Citation Nr: 0807735	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  93-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code.

[The issues of entitlement to service connection for a 
gastrointestinal disability, pes cavus of the left foot, and 
sepsis residuals; entitlement to higher disability ratings 
for major depressive disorder, and for disabilities of the 
left heel, left knee, and left hip; entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities; and entitlement to a compensable 
evaluation for multiple, noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 for 
the period from January 17, 1978, to June 6, 1989, are the 
subjects of a separate Board decision].


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The veteran appeared before the undersigned Veterans Law 
Judge and presented personal testimony at a Travel Board 
hearing in July 1999.

In September 2002, the Board remanded this issue for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.

The Board notes that the issue on appeal is limited to the 
denial of vocational rehabilitation training assistance.  The 
veteran was offered employment services, to include short-
term training to enhance employment skills; he initially 
accepted the offer, but ultimately did not avail himself of 
those services, and his entitlement was subsequently 
terminated.  The veteran did not appeal the decision to 
terminate his entitlement to employment services, and that 
issue is not before the Board on appeal.


FINDING OF FACT

The veteran does not have an employment handicap.


CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, are not met.  38 U.S.C.A. §§ 3101, 3102 (West 
2002); 38 C.F.R. §§ 21.35, 21.40, 21.51 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159 (2007).  The Board finds, however, that specific VCAA 
notice was not required in this case because the notification 
procedures for Chapter 31 claims are not governed by this 
law.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
(VCAA notice not required in case involving a waiver 
request).  The VCAA provisions are relevant to a different 
chapter of title 38, i.e., Chapter 51.  Nevertheless, the 
Board finds that all available relevant evidence necessary 
for the equitable disposition of the appeal was obtained and 
that additional efforts to notify or assist the appellant in 
this case are not required.  

Legal Criteria

A person is entitled to vocational rehabilitation under 
United States Code Title 38, Chapter 31 if that person is a 
veteran with a service-connected disability compensable at a 
rate of 20 percent or more and that person is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2007).

"Employment handicap" means an impairment, resulting in 
substantial part from service-connected disability, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 U.S.C.A. § 3101 (West 2002); 38 
C.F.R. § 21.35 (2007).

The law provides that an "employment handicap" does not exist 
when any one of the following conditions is present: (i) The 
veteran's employability is not impaired; this includes 
veterans who are qualified for suitable employment, but do 
not obtain or retain such employment for reasons within their 
control; (ii) the veteran's employability is impaired, but 
his or her service-connected disability does not materially 
contribute to the impairment of employability; or (iii) the 
veteran has overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2).

A separate determination addressing whether a "serious 
employment handicap" exists shall be made in each case in 
which an employment handicap is found.  38 U.S.C.A. § 3106(a) 
(West 2002); 38 C.F.R. § 21.52(a).  A "serious employment 
handicap" is defined as a significant impairment of a 
veteran's ability to prepare for, obtain or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.52(b).

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits the U.S. Court Of Appeals 
for Veterans Claims (Court) has noted that, "the Secretary is 
given broad authority to make awards and determine the scope 
of services and assistance."  Kandik v. Brown, 9 Vet. App. 
434, 438 (1996).  The Court further noted that such 
determinations are only set aside in cases found to be 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law.




Analysis

The Board notes initially that this case was remanded by the 
Board in September 2002 so that the veteran could be 
scheduled for a vocational rehabilitation assessment by a VA 
Counseling Psychologist.  Several attempts were made to 
schedule a counseling session with the veteran.  The veteran 
first rescheduled his appointment and then failed to appear 
for a rescheduled appointment and failed to respond to a 
"missed appointment" letter.  The veteran subsequently 
contacted the RO and another appointment was scheduled.  The 
veteran failed to appear for that appointment as well.  
Ultimately, the veteran made it clear in a written (emailed) 
submission in January 2003 that he did not plan to attend a 
counseling session unless certain preconditions--extraneous 
to the Board's remand instructions--were met.  The veteran's 
attorney stated in a May 2005 letter that the veteran did not 
appear for the scheduled appointments because he disputed the 
qualifications of the VA Counseling Psychologist.  Regardless 
of any dispute the veteran may have regarding the 
qualifications and abilities of VA personnel or the failure 
of VA to meet conditions not specified in the remand, these 
matters do not constitute good cause or adequate reason for 
his failure to appear for an appointment scheduled to carry 
out the Board's remand instructions.  

The Board believes that the RO has made reasonable attempts 
to comply with the Board's instructions, and that, to the 
extent that those instructions were not completed, the fault 
lies solely with the veteran.  It is the responsibility of 
veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Moreover, the Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of 
the veteran's refusal to cooperate in the development of his 
claim, the Board will decide the claim based on the evidence 
of record.  

By way of background, the Board notes that the veteran was 
initially denied vocational rehabilitation benefits in August 
1993, because he did not meet the schedular requirements.  
The veteran's combined disability rating was subsequently 
increased and he reapplied for benefits in August 1995.  The 
veteran attended several counseling sessions with a VA 
Counseling Psychologist in September and October 1995.  He 
indicated his desire to obtain a law degree.  The veteran was 
offered a plan of employment services under 38 C.F.R. 
§ 21.47, to include short-term training to enhance employment 
skills, but was not offered vocational training assistance, 
based on the Counseling Psychologist's opinion that the 
veteran was qualified for suitable employment with his 
current Bachelors Degree.  The veteran was notified in 
February 1996 that his vocational rehabilitation program was 
being terminated effective February 6, 1996, because the 
veteran had not taken action on the employment services that 
were offered to him.

After a review of the record, the Board has determined that 
the veteran is not eligible for vocational training services 
as he does not have an employment handicap within the meaning 
of applicable regulations.  

The term "employment handicap" is defined above.  Significant 
to the Board's analysis, the law specifically provides that 
an employment handicap does not exist when the veteran is 
qualified for suitable employment, but does not obtain or 
retain such employment for reasons within his control.  38 
C.F.R. § 21.51(f)(2).  In this case, the veteran has a 
Bachelors Degree in Labor Studies from Rutgers University.  
The veteran's principal complaint with respect to 
occupational impairment has been that his service-connected 
lower extremity disabilities hinder his ability to stand and 
walk for long periods.  It was the opinion of the VA 
Counseling Psychologist in December 1995, based on a 
discussion with a representative from Rutgers, that the 
veteran's degree qualified him for employment in various 
fields which did not require strenuous physical activity.  

The veteran has more recently identified his medications as a 
limiting factor with respect to certain types of employment.  
However, in an email dated in December 2002, the veteran 
requested assistance in obtaining a position involving 
inspection of security containers and stated that he would be 
willing to regulate his use of drugs during working hours.  
The veteran is clearly willing to make appropriate 
accommodations with respect to medications, and this is not 
deemed a significant limitation.

Indeed, it does not appear that the veteran disputes the 
conclusion of the Counseling Psychologist as to whether he 
can obtain or retain employment consistent with his abilities 
and aptitudes.  His fundamental dispute appears to be based 
on his ability, with his current training, to obtain 
employment consistent with his interests.  VA regulations 
provide that evidence of consistency of interests with 
training and employment may be based on the veteran's 
statements to a VA counseling psychologist during initial 
evaluation or subsequent re-evaluation, the veteran's history 
of participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).  However, even on this point, the 
veteran has wavered.  While the veteran has submitted 
evidence of past efforts to gain admission to law schools, 
and, as alluded to above, has expressed a desire for legal 
training to his VA Counseling Psychologist, he has at other 
times requested assistance from the Counseling Psychologist 
in obtaining a position involving inspection of security 
containers, and in obtaining a locksmith position with VA.  
There is no question that the veteran has at various times 
pursued legal training; however, his interests appear to be 
quite varied, and could reasonably be expected to encompass 
employment based on his current level of training.

The Board also notes that the medical evidence of record is 
entirely consistent with the Counseling Psychologist's 
opinion.  As discussed above, the veteran's service-connected 
physical disabilities, hemorrhoids and sinusitis, were 
explicitly considered by the Counseling Psychologist, and 
were deemed as a limitation in the type of employment that 
could be undertaken by the veteran.  While the veteran was 
not service connected for major depressive disorder until 
November 2001, an August 2006 VA examiner's opinion was that 
the current severity of the veteran's major depressive 
disorder was moderate, and did not appear to be severe enough 
to render him to be unemployable or to prevent him from 
functioning in many employment settings.  

Service connection was also granted for left hip and knee 
disabilities after the 1995 vocational rehabilitation 
decision.  However, those conditions were discussed by the 
Counseling Psychologist in the decision.  Moreover, in a 
January 2007 addendum, the September 2006 VA general medical 
examiner provided his opinion that these problems limit 
employment requiring prolonged standing, and that repetitive 
stooping or squatting would not be feasible.  It was the 
examiner's opinion that it would not be feasible for the 
veteran to work as an electrician, as this requires stooping, 
squatting and other maneuvers not feasible due to his hip and 
knee condition.  On the other hand, he believed that 
sedentary employment would be feasible.  This is entirely 
consistent with the Counseling Psychologist's conclusion.  As 
noted above, the veteran did not cooperate in an effort 
directed by the Board to have these additional disabilities 
considered by the Counseling Psychologist.  Nevertheless, the 
Board finds that the additional disabilities would not alter 
the reasoning of the Counseling Psychologist as set forth in 
his 1995 determination, nor do they require or even suggest a 
different conclusion.  

As noted above, the veteran has asserted that his VA 
Counseling Psychologist was not qualified to render an 
opinion concerning the existence of an employment handicap.  
In response to correspondence from the veteran and his 
attorney challenging the Counseling Psychologist's 
qualifications, an Officer of the Vocational Rehabilitation 
and Employment Service stated in September 2005 that the VA 
employee in question was fully qualified to make a 
determination of vocational rehabilitation entitlement.  In 
the absence of any substantive evidence to the contrary, the 
Board accepts the determination of Vocational Rehabilitation 
and Employment Service on this matter.  

The Board notes that, as the veteran has been found not have 
an employment handicap within the meaning of 38 C.F.R. § 
21.35, by definition, he does not have a "serious employment 
handicap."  See 38 U.S.C.A. § 3106(a) (West 2002); 338 C.F.R. 
§ 21.52(a).

In sum, the evidence of record is supportive of the 
conclusion of the VA Counseling Psychologist that there is a 
reasonable probability that the veteran is qualified for 
suitable employment with his current educational background.  
That decision was well explained in terms of the evidence and 
applicable law.  Accordingly, the Board concludes that the 
veteran does not have an employment handicap, and entitlement 
to vocational rehabilitation training is not in order.


ORDER

Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


